In an action to foreclose a mortgage on real property, judgment of foreclosure and sale was granted and signed. One of the co-owners of the mortgaged premises, defendant James Williams, died on the next day. The judgment was entered three days after the death. Thereafter a sale was held as directed by the judgment, and the premises were sold and conveyed to the mortgagee, respondent herein. A motion was made by the widow of defendant Williams on her own behalf and by her on behalf of his surviving children to vacate the sale, to vacate the judgment, to permit the aforesaid persons, two of whom are infants, to intervene as parties defendant, and for other relief. The appeal is from an order dated October 19, 1956 denying that motion and from an order dated October 29, 1956 which on reargument adhered to the original decision. Order dated October 29, 1956 affirmed, with $10 costs and disbursements. The judgment was properly entered. It is valid and binding on defendant Williams, his heirs, and representatives, and may be enforced against the real property. (Civ. Prae. Act, § 478; Harrison v. Simons, 3 Edw. Ch. 394; Hays v. Thomae, 56 N. Y. 521.) Appeal from order dated October 19, 1956 dismissed, without costs. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur. [See post, p. 937.]